FILED
                               NOT FOR PUBLICATION                          NOV 16 2012

                                                                       MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



KNARIK MKRTCHYAN; SAMVEL                           No. 08-71730
MKRTCHYAN; KRISTINE
MKRTCHYAN,                                         Agency Nos.     A075-690-229
                                                              A075-690-230
                Petitioners,                                  A078-015-989

     v.
                                                   MEMORANDUM *
MICHAEL B. MUKASEY,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted November 9, 2012 **
                                 San Francisco, California

Before: FARRIS, NOONAN, and BYBEE, Circuit Judges.

          Petitioners Knarik Mkrtchyan, Samvel Mkrtchyan, and Kristine Mkrtchyan,

citizens of Armenia, petition for review of the Board of Immigration Appeals’



 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
 **
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
                                             1
affirmance of the Immigration Judge’s (IJ) denial of their applications for asylum,

withholding of removal, and relief under article 3 of the Convention against

Torture. The IJ found Petitioners’ claim incredible based on “significant

discrepancies and inconsistencies” in their testimony. We find that the IJ’s adverse

credibility determination is supported by substantial evidence and deny the petition

for review. See Rivera v. Mukasey, 508 F.3d 1271, 1274 (9th Cir. 2007).

      Knarik, the lead petitioner, asserted past persecution and fear of future

persecution on account of her membership in the Armenian National Movement

and related actions. The IJ correctly found that Knarik provided insufficient

credible or specific evidence to show there is a reasonable possibility that either

she or her husband Samvel would be subject to persecution in Armenia. See

Immigration and Nationality Act, § 101(a)(42)(a), 8 U.S.C.A. § 1101(a)(42)(A).

There were numerous discrepancies in the testimony of both Knarik and Kristine,

the only witnesses to testify. The discrepancies concerned significant facts going to

the heart of their claims. Knarik testified inconsistently regarding the number of

times she was detained by police and alleged threats made against her daughters,

and Kristine testified inconsistently regarding her whereabouts during periods

material to her claim.

      Because the IJ cited specific reasons to doubt Petitioners’ credibility, this

                                           2
court finds that substantial evidence supports the adverse credibility finding. We

therefore deny Petitioners' petition for review.

      PETITION DENIED.




                                           3